DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 					 Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not sufficiently describe the invention to which the claims are directed. See MPEP § 608.01(b).  Correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 310 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly" in claim 310 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 41, 254-255, 276, 285-286, 288, 291 and 308-309 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (previously cited, US 2015/0328633) in view of Petersen et al (previously cited, US 6,818,185) (hereinafter “Petersen”) and Pipper et al (previously cited, US 2015/0031039) (hereinafter “Pipper).
Regarding claim 1, Yoo discloses a device, comprising:  	a first plate comprising a polymer or glass material (see FIG. 3B: first substrate (1); ¶ [0185] and [0153]-[0154]);  	a second plate comprising a polymer or glass material  (see FIG. 3B: second substrate (3); ¶ [0185] and [0153]-[0154]); and  	a heating/cooling layer disposed on either the first plate or the second plate (see FIG. 3B: black paint coated layer (711) disposed on an inner surface of the first substrate (1); ¶¶ [0048], [0057] and [0256]-[0257]),  	wherein the thickness of the heating/cooling layer is 15 µm or less (see ¶ [0265]) and has a surface thermal radiation capability at least 50% of that of a blackbody (the -5 W/K multiplied by the thickness of the heating/cooling -4 W/K multiplied by the thickness of the heating/cooling layer. However, Yoo does disclose wherein the thickness of the heating/cooling layer is in a range of 1 µm to 100 µm (see Yoo at ¶ [0265]). 	Pipper discloses a device comprising a substrate in form of a ring (see, e.g., FIGS. 1A-1B; ¶ [0067]-[0068] of Pipper) and a heating/cooling layer (black substrate; see ¶¶ [0065]-[0068] of Pipper). Pipper further disclose wherein the heating/cooling layer is made of a material with low density, low specific heat capacity, high thermal conductivity to enable fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	In view of Pipper, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have constructed the heating/cooling layer of Yoo to have a thermal conductance including a thermal conductance of between 6 x 10-5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. One of ordinary skill in the art would have been motivated to have made said modification since Pipper discloses that the heating/cooler layer can be constructed to have desired thermal conductivity so as facilitate fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	Modified Yoo discloses wherein the first plate is separated from the second plate by a distance (see Yoo, FIG. 3B), but does not explicitly disclose wherein the distance is 150 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of modified Yoo to have a distance of 150 µm or less, since such a 
Regarding claim 41, modified Yoo disclose wherein the first plate and the second plate are separated by a distance (see Yoo, FIG. 3B), but does not explicitly disclose wherein the distance is less than or equal to 100 µm. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of modified Yoo to have a distance of less than or equal to 100 µm, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification to process a fluid having a desired thickness.
Regarding claim 254, it is noted that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.
Regarding claim 255
Regarding claims 276 and 285-286, modified Yoo further discloses wherein the heating/cooling layer is a radiation absorbing layer (see Yoo, ¶¶ [0106], [0262]-[0266]).
Regarding claim 288, modified Yoo further discloses wherein the radiation absorbing layer is configured to absorbing electromagnetic waves selected from the group consisting of: radio waves, microwaves, infrared waves, visible light, ultraviolet waves, X-rays, gamma rays, and thermal radiation (see Yoo, ¶¶ [0050]-[0051]).
Regarding claim 291, modified Yoo further discloses wherein the uniform thickness of the sample layer is regulated by one or more spacers that are fixed to one or both plates (see Yoo at FIG. 3B: intermediate substrate (2) forming a chamber (52) is arranged between the first and second plates). 	Furthermore, applicant is reminded that the sample is material worked on and not an element of the claimed device.
Regarding claim 308
Regarding claim 309, modified Yoo further discloses 	wherein the first plate is separated from the second plate by a distance (see Yoo, FIG. 3B), but does not explicitly disclose wherein the distance is 10 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of modified Yoo to have a distance of 10 µm or less, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid having a desired thickness.
Claim(s) 1 and 308-309 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda et al (US 2015/0184235) (hereinafter “Reda”) in view of Yoo (previously cited, US 2015/0328633), Danker (US 2012/0100547) and Pipper et al (previously cited, US 2015/0031039) (hereinafter “Pipper).
Regarding claim 1, Reda discloses a device, comprising:  	a first plate comprising a polymer or glass material (FIG. 10A: sensor carrier 11 comprising a polymer material; ¶¶ [0016], [0064] and [0115]; Claim 28) and having a thickness less than or equal to 100 µm (Reda at ¶ [0016]); and 	a second plate comprising a polymer or glass material (FIG. 10A: sensor carrier 21 comprising a polymer material; ¶¶ [0016], [0064] and [0115]; Claim 28), and having a thickness less than or equal to 100 µm (Reda at ¶ [0016]), 	 	wherein the first plate and the second plate face each other in a parallel 
 	Reda further discloses wherein the device includes a heating element for thermocycling the sample between the first and second plates (see Reda at, e.g., ¶¶ [0063], [0118], [0126] and [0165]; FIGGS. 12), but does not explicitly disclose a heating/cooling layer disposed on either the first plate or the second plate, wherein the thickness of the heating/cooling layer is 15 µm or less and has a surface thermal radiation capability at least 50% of that of a blackbody.  	Yoo discloses a device for performing a PCR comprising a first plate (1, see FIG. 3C), a second plate (3, see FIG. 3C) and a heating element including a radiation source (303) and a radiation absorbing layer (711) near a sample between the first and second plate (see FIG. 3C, ¶¶ [0106], [0262]-[0266]). Yoo further discloses wherein the thickness of the heating/cooling layer is 15 µm or less (see ¶ [0265]), and has a surface thermal radiation capability at least 50% of that of a blackbody (the heating/cooling layer (711) includes a surface coated with a black paint configured to absorb light radiation, and thus considered to meet the characteristics of the claimed heating/cooling layer; see ¶¶ [0048], [0057] and [0256]-[0257]). 	Danker discloses a device for performing a PCR comprising a radiation absorbing substrate (24) receiving a sample (11) and a heating element including radiation source (20) adapted to direct radiation to a portion of the radiation absorbing substrate adjacent the sample (see ¶ [0056]; FIG. 3). Danker further discloses wherein -5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. However, modified Reda does disclose wherein the thickness of the heating/cooling layer is in a range of 1 µm to 100 µm (see Yoo at ¶ [0265]). 	Pipper discloses a device comprising a substrate in form of a ring (see, e.g., FIGS. 1A-1B; ¶ [0067]-[0068] of Pipper) and a heating/cooling layer (black substrate; see ¶¶ [0065]-[0068] of Pipper). Pipper further disclose wherein the heating/cooling layer is made of a material with low density, low specific heat capacity, high thermal conductivity to enable fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	In view of Pipper, it would have been obvious to one of ordinary skill in the art at -5 W/K multiplied by the thickness of the heating/cooling layer and 1.5 x 10-4 W/K multiplied by the thickness of the heating/cooling layer. One of ordinary skill in the art would have been motivated to have made said modification since Pipper discloses that the heating/cooler layer can be constructed to have desired thermal conductivity so as facilitate fast temperature transition rates/changes, and thereby reduce power consumption for heating and cooling (see Pipper at ¶ [0065]). 	Reda further discloses wherein the first plate is separated from the second plate by a distance (Reda, FIG. 3A; ¶ [0037]), but does not explicitly disclose wherein the distance is 150 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of Reda to have a distance of 150 µm or less, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid having a desired volume. 	Applicant is reminded that the sample is material worked on and not an element of the claimed device
Regarding claim 308, modified Reda further discloses wherein the first plate is separated from the second plate by a distance (Reda, FIG. 3A; ¶ [0037]), but does not explicitly disclose wherein the distance is 30 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of Reda to have a distance of 30 µm or less, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid sample of a desired volume.
Regarding claim 309, modified Reda further discloses wherein the first plate is separated from the second plate by a distance (Reda, FIG. 3A; ¶ [0037]), but does not explicitly disclose wherein the distance is 10 µm or less. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the distance between the first and second plates of Reda to have a distance of 10 µm or less, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art would have been motivated to have made said modification so as to process a fluid sample of a desired thickness.

Claim 310 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reda in view of Yoo, Danker and Pipper as applied to claim 1 above, and further in view of Doody (previously cited, WO 91/20009 A1).
Regarding claim 310, modified Reda discloses the device according to claim 1.  	Modified Reda further discloses wherein:  	the two plates are movable relative to each other into different configurations (i.e., before assembly and after assembly; and the first plate or second plate can be compressed to change the distance between the plates; see, e.g., Reda, ¶ [0037]));  	one or both of the plates comprise spacers (Reda, FIG. 10A: spacers 71; ¶ [0115]);  	one of the configurations is an open configuration, in which the two plates are partially or completely separated apart and the spacing between the plates is not regulated by the spacers, thereby allowing the sample to be deposited on one or both of the plates (as shown in FIG. 10A of Reda, the plates are spaced apart and are not regulated by spacers before compression; also, the plates are spaced apart before assembly and thus allows materials to be applied to a surface of the plates);  	another of the configurations is a closed configuration, which is configured after the sample is deposited in the open configuration; and  	in the closed configuration at least part of the sample is compressed by the two plates into a layer of a thickness, and the thickness of the layer is confined by the inner surfaces of the two plates and is regulated by the plates and the spacers (the plates can be compressed to change the distance between the plates (¶ [0037]); also, after assembly, the plates are considered to meet the claimed “closed configuration”).Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A. 	Applicant is reminded that the sample is material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. See MPEP § .
Claims 283 and 284 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Petersen and Pipper as applied to claim 276 above, and further in view of Li et al (previously cited, US 2015/0259212) (hereinafter “Li”).
Regarding claims 283-284, modified Yoo discloses the device of claim 276. 	Modified Yoo discloses wherein the radiation absorbing layer can be formed of any heat-resistant materials that capable of being heated with a radiation source (see Yoo, ¶¶ [0048], [0057] and [0256]-[0257]). Modified Yoo, however, does not explicitly disclose wherein the radiation absorbing layer comprises carbon nanostructures.  	Li discloses wherein graphene-based material can be employed to generate heat by radiation absorption (see Li at ¶ [0130]).  	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Yoo with the graphene material of Li because such modification would have been nothing more than the simple substitution of one known material for another. Further, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the material of the radiation absorbing layer of modified Yoo with a graphene material since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection from the previous Office Action.
Applicant’s amendments have overcome the 35 U.S.C. 112(d) rejection from the previous Office Action.
Applicant's arguments filed on 09/20/22 have been fully considered but they are not persuasive. 
Applicant argues that the applied references use thermal conduction cooling as the dominant way to cool the sample, while the claimed invention uses thermal radiation cooling as the dominant way to cool the sample. See pages 18 to 19 of the Remarks.
In response, it should be noted that the claims do not require any specific way in cooling the sample. Further, the applied references disclose all the structural limitations required by the claims. Thus, the device disclosed by the applied references is fully capable of processing the sample, as claimed. As, it is respectfully submitted that applied references disclose the claimed device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799